Citation Nr: 0528750	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left eye disability resulting from treatment at a 
Department of Veterans Affairs Medical Facility.

2.  Entitlement to an increased rating for a disability of 
the right eye, currently rated at 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied a claim for an 
increased rating for epiphora of the right eye, currently 
rated at 10 percent, and denied a claim for service 
connection for decreased visual acuity in the left eye due to 
retinal detachment.

In July 2005, the veteran appeared before the undersigned at 
a travel board hearing held at the Columbia, South Carolina, 
RO.  Based on his testimony, the Board has recharacterized 
the issues on appeal as entitlement to compensation for a 
left eye disability resulting from treatment at a Department 
of Veterans Affairs Medical Facility and entitlement to an 
increased rating for a disability of the right eye, currently 
rated at 10 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

VA assistance in a compensation claim shall include a medical 
examination or medical opinion when necessary to make a 
decision on a claim.  An examination or opinion is necessary 
when there is competent evidence that the veteran has a 
current disability and the evidence indicates that the 
disability may be associated with the veteran's active 
service, but there is not sufficient medical evidence to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).

At his July 2005 travel board hearing, the veteran testified 
that VA treated him in 1991-1992 for his left eye but failed 
to recognize that he had a detached retina.  By the time his 
detached retina was diagnosed and surgically repaired in 1992 
he had a permanent loss of vision.  

VA medical records reflect that the veteran is legally blind 
in his left eye secondary to optic neuropathy and a detached 
retina.  The RO has not obtained a medical opinion as to 
whether VA treatment caused or contributed to the veteran's 
left eye disability and has not adjudicated the issue of 
compensation for that disability under 38 U.S.C.A. § 1151.

At his July 2005 travel board hearing, the veteran testified 
that he has severely impaired vision of the right eye, which 
he believes is directly related to the treatment he received 
from VA between 1989 and 1993 for which he has already been 
awarded compensation under 38 U.S.C.A. § 1151.  

VA medical records reflect that the veteran has significantly 
impaired vision in his right eye suggestive of a cataract, 
and has a mild epimacular membrane, a large vitreous floater, 
and retinal pigment changes in the periphery.  A Goldman 
visual field test showed a severely constricted 34-E isopter 
in the 5-degree range.  The RO has not obtained a medical 
opinion as to whether the veteran's current impaired vision 
of the right eye is related to the VA treatment the veteran 
received for which he is receiving compensation under 
38 U.S.C.A. § 1151.

The veteran stated that he continues to obtain medical 
treatment for his eyes through VA.





Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should obtain all VA medical 
treatment records with respect to the 
issues on appeal, not already of record.

2.  After the above requested medical 
records have been associated with the 
claims file, the RO should arrange for a 
review of the claims file by an 
appropriate VA medical specialist. 

3.   The medical specialist should offer 
an opinion as to whether it is at least 
as likely as not (i.e., by a probability 
of 50 percent or greater) that the 
proximate cause of the veteran's left eye 
disability resulted from carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing medical 
care between 1989 and 1992.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

 4.  The medical specialist should offer 
an opinion as to whether it is at least 
as likely as not (i.e., by a probability 
of 50 percent or greater) that the 
veteran's impaired vision of the right 
eye resulted from the 1989 and 1993 
surgeries performed by VA and, if not, 
the medical specialist should offer an 
opinion as to the etiology of the 
manifestations of impaired vision 
identified in the November 2002 VA 
examination report and the January 2003 
addendum to that report.  A complete 
rationale should be given for all 
opinions and conclusions expressed.


5.  After ensuring that the requested 
development has been accomplished in 
accordance with the instructions above, 
the RO should readjudicate the claims 
under all applicable rating criteria.  If 
any of the benefits sought on appeal 
remain denied, the veteran should be 
provided with a supplemental statement of 
the case and an appropriate period of 
time allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

 
 
 
 


